PER CURIAM.
This is a suit involving an accounting in connection with a block of stock in the *588defendant corporation, decided by the Circuit Court in favor of the plaintiff, and appealed by the defendants.
The settlement of the issues on appeal required the examination of the testimony taken before the trial court, but as no report of the testimony has been forwarded to this court, notwithstanding requests for the same from our clerk, there are no data by which we can formulate a decision of the questions involved. For want of these, the suit is dismissed as for want of prosecution, neither party to recover costs or disbursements in this suit.
Dismissed.